 

JOINDER TO SERIES B PREFERRED SHARE PURCHASE AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Additional Investor”) in accordance with the
Section 3.3 of that certain Series B Preferred Share Purchase Agreement dated as
of October 19th, 2014, as amended (the “SPA”) by and among Spondoolies Tech Ltd.
(the “Company”) and the Investors listed therein, as the same may be amended
from time to time. Capitalized terms used, but not defined, herein shall have
the meaning ascribed to such terms in the SPA.

 

By executing and delivering this Joinder, the Additional Investor hereby: (i)
joins in and becomes a party to the SPA and, subject to and effective as of the
Deferred Closing therewith, to the Amended Investor Rights Agreement dated as of
October 19th, 2014 by and among the Company, the Founders and the Investors
listed therein, as may be amended (the “IRA”), and further acknowledges, agrees
and confirms that the undersigned shall be bound by and subject to the terms and
conditions of each of such agreements as an Additional Investor and, as
applicable, as an Investor, for all intents and purposes under the SPA, and as
an Investor for all intents and purposes under the IRA; (ii) without derogating
from the generality of the foregoing, the undersigned Additional Investor shall
deliver to the Company, all documentation and certificates to be delivered to
the Company following the Deferred Closing or in connection therewith, as set
forth in the SPA; and (iii) represents and warrants to the Company, and
acknowledges that the Company is entering into this Joinder Agreement (and,
consequently, into the SPA and IRA) therewith in reliance that the
representations and warranties set forth in Section 5 of the SPA are true and
correct in respect of the undersigned Additional Investor and its respective
investment in the Company, and shall be true and correct as of the Deferred
Closing therewith as if made on such Deferred Closing.

 

Attached hereto is the Updated Schedule I to the SPA, reflecting the Shares to
be issued against payment at the Deferred Closing.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement, to
become effective as of the date on which the Company countersigns this Joinder
Agreement.

 

  NAME: BITCOIN SHOP INC.         By: /s/ Charles Allen   Name: Charles Allen  
Title: CEO   Address for Notices:   1901 North Fort Myer Drive, Suite #1105  
Arlington, VA 22209

 

 

ACCEPTED AND ACKNOWLEDGED:         Spondoolies Tech Ltd.         By:     Guy
Corem, CEO         Date: May ___, 2015

 

 

 

 